EXHIBIT 10.5

 

LOGO [g464575ex10_5pg01a.jpg]

 

To    Marcia J. Mason    Date    August 1, 2012 From    Brad Lawrence    Subject
   Promotion

Congratulations Marcia. We are pleased to confirm that the Board voted
unanimously to promote you to a new executive officer position, effective
August 1st, as follows:

 

  1. Your new title will be General Counsel & VP Administration. You will
continue to report to me. See the enclosed organization chart.

 

  2. Your base salary will increase by $35,000.00 to bring your annual salary
from $310,000.00 to $345,000.00, an 11.3% change.

 

  3.

Your Annual Incentive Compensation target will increase from $124,000 (40% of
base salary) to $155,250 (45% of base salary), representing a 15.3% change in
your total annual cash compensation. This will be pro-rated for FY12 from the
effective date of August 1st.

 

  4. Your long-term incentive compensation total target will increase from
$310,000 (100% of base) to $379,500 (110% of base). Accordingly, your LTIP cash
plan appointment for FY12-FY14 cycle will increase to a target of 44%, or
$151,800. Please see the revised appointment enclosed with this memo. Targets
and allocation for the FY13-FY15 cycle will be determined in the normal course
in December, based on the outcomes of a current executive incentive compensation
project.

 

  5.

You will also receive an exceptional promotion grant of 20,000 options at the
closing price on August 1st as reported on the next day in the Wall Street
Journal.

 

  6. You will continue to receive the fringe benefits under the standard
executive officer program.

Marcia, based on your strong contributions to Esterline in the past, I know you
will be successful in this new role, and we look forward to your future
achievements. We also hope your new position will be satisfying and rewarding to
you and your family.

 

    LOGO [g464575ex10_5pg01b.jpg]

 

Enclosures:   

Organization chart

Revised LTIP appointment, FY12-FY14

Option grant

 

cc:   

Suzanne Farraj (for personnel file)

Alexa Juarez

Gary Posner

Peggy Haberly

Debbie Rynhoud (for option grant)